Title: To James Madison from Anonymous, 7 May 1808
From: Anonymous
To: Madison, James



Dr. Sir
NewYork 7th. May 1808.

The ambition & intrigues of De Witt Clinton have outstriped prediction.  Indeed he has outdone himself with the federalists.  His directions of Cheethams press in the abuse of the administration & the embargo measure, his attempts to get the old man nominated at Albany, his tyrany in directing the Council of Appointment to acts of violence & oppression, has so far divided the republican party, in the Country Counties, as to through this State once more into the federal Scale.  Having obtained the power by his disaffection, they will run a Candidate of their own for President, and De Witt will be the first man they will remove from office.  The neighbouring States which look up to New-York as their political guide, will be led to believe that this change is the effect of the embargo, and the effects will be injurious to our cause.  I saw the vice President this day,in a conversation he held with a friend of mine; he stated that he foresaw the ruinous effects of the leading features of Jeffersons Policy.  In fact he gave it as his opinion that the party were gone, that the Country were tired of their rulers & that the people were prepared to receive any foreign power with open arms.  Should it appear to you, that there is not virtue enough in the people, to support one of the wisest measures of the administration, I should advise you to send a Special Minister to England, to press a treaty on honourable terms, also fresh instructions to france.  Call Congress together immedialety.  Appoint firm republican Officers for the 6000. troops.  Let them be raised without delay. And in case of a failure of negotiation, raise 20.000 more men.  Declair War and let the federalists have that in place of the embargo.  Nothing short will now save the party, the reputation of the administration, & the Honour of America.  It will also have its good effects on the election of thois States which are held in October.  Should you be desirous of an interview with me, I would visit you at Washington.  I should like to be the bearer of dispatches to one of the Europian Courts.  In haste yours sincerely,

H.


I am my own Confident.  A line to John Carpenter Junr: will reach


H.

